Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“compressing the one or more transactions of the transaction block based on the dictionary block to generate the compressed transaction block comprises: identifying raw metadata in a text field of the transaction block to be compressed; identifying the first dictionary block based on the ID of the dictionary in the transaction block; determining that the text field of the transaction block is the same as the first field of data of the transaction block; determining, based on the data schema of the first dictionary block, that the text field of the transaction block corresponds to the first field of data of the first dictionary; based on the determining, identifying compressed metadata corresponding to the raw metadata in the first dictionary; and replacing the raw metadata with the corresponding compressed metadata” such as required by Claim 5.
“identifying compressed metadata in a text field of the transaction block to be read; identifying the first dictionary block based on the ID of the dictionary in the transaction block; determining that the text field of the transaction block is the same as the first field of data of the transaction block; determining, based on the data schema of the first dictionary block, that the text field of the transaction block corresponds to the first field of data of the first dictionary; based on the determining, identifying raw metadata corresponding to the compressed metadata in the first dictionary; and providing the raw metadata to be read” such as required by Claim 6.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152